Case 3:20-cv-00670-DJH-CHL Document 10 Filed 04/07/21 Page 1 of 1 PageID #: 18




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ROSALYN L. SMITH,                                                                      Plaintiff,

 v.                                                     Civil Action No. 3:20-cv-670-DJH-CHL

 COMMISSIONER OF SOCIAL SECURITY,                                                     Defendant.

                                           * * * * *

                                            ORDER

       Plaintiff Rosalyn L. Smith filed this action on September 23, 2020, but did not pay the
applicable filing fee or tender the required summons to the Clerk of Court. (Docket No. 1) Smith
failed to respond to the deficiency notices issued by the Clerk. (See D.N. 3; D.N. 4) She likewise
failed to respond to the two subsequent orders issued by Magistrate Judge Colin H. Lindsay, both
of which advised Smith that failure to respond could result in dismissal of the case. (D.N. 5; D.N.
6) On February 10, 2021, Judge Lindsay recommended that the case be dismissed due to Smith’s
repeated failure to comply with court orders. (D.N. 8) The time for objections to the magistrate
judge’s recommendation has now run, with no objections filed. See 28 U.S.C. § 636(b)(1)(C);
Fed. R. Civ. P. 72(b)(2).
       Because no party has objected to the report and recommendation, the Court may adopt it
without review. See Thomas v. Arn, 474 U.S. 140, 150 (1985). Nevertheless, the Court has
conducted its own review of the record and finds no error in the magistrate judge’s conclusions.
Accordingly, and the Court being otherwise sufficiently advised, it is hereby
       ORDERED that the Report and Recommendation of Magistrate Judge Colin H. Lindsay
(D.N. 8) is ADOPTED in full and INCORPORATED by reference herein. This matter is
DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure 41(b) and STRICKEN
from the Court’s docket.
       April 6, 2021




                                                1
